UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ü] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-16191 TENNANT COMPANY (Exact name of registrant as specified in its charter) Minnesota 41-0572550 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 North Lilac Drive P.O. Box 1452 Minneapolis, Minnesota55440 (Address of principal executive offices) (Zip Code) (763) 540-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer ü Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü As of October 28, 2010,there were 18,990,233shares of Common Stock outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 1 Basis of Presentation 6 2 Newly Adopted Accounting Pronouncements 6 3 Management Actions 6 4 Acquisitions 7 5 Inventories 7 6 Goodwill and Intangible Assets 7 7 Debt 8 8 Warranty 10 9 Fair Value Measurements 10 10 Retirement Benefit Plans 11 11 Comprehensive Income (Loss) 12 12 Commitments and Contingencies 12 13 Income Taxes 12 14 Stock-Based Compensation 13 15 Earnings (Loss) Per Share 13 16 Segment Reporting 13 17 Related Party Transactions 14 18 Subsequent Event 14 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 22 Item 4 Controls and Procedures 22 PART II - OTHER INFORMATION Item 1 Legal Proceedings 23 Item 1A Risk Factors 23 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6 Exhibits 24 Signatures 25 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements TENNANT COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except shares and per share data) Three Months Ended Nine Months Ended September 30 September 30 Net Sales $ Cost of Sales Gross Profit Operating Expense: Research and Development Expense Selling and Administrative Expense Goodwill Impairment Charge - - - Total Operating Expense Profit (Loss) from Operations ) Other Income (Expense): Interest Income 52 96 Interest Expense ) Net Foreign Currency Transaction Gains (Losses) ) ESOP Income - - Other Income (Expense), Net 57 21 ) Total Other Expense, Net ) (4 ) ) ) Profit (Loss) Before Income Taxes ) Income Tax Expense Net Earnings (Loss) $ ) Earnings (Loss) per Share: Basic $ ) Diluted $ ) Weighted Average Shares Outstanding: Basic Diluted Cash Dividend Declared per Common Share $ See accompanying Notes to the Condensed Consolidated Financial Statements. 3 TENNANT COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except shares and per share data) September 30, December 31, ASSETS Current Assets: Cash and Cash Equivalents $ $ Accounts Receivable, less Allowances of $5,568 and $5,077, respectively Inventories Prepaid Expenses Deferred Income Taxes, Current Portion Other Current Assets 33 Total Current Assets Property, Plant and Equipment Accumulated Depreciation ) ) Property, Plant and Equipment, Net Deferred Income Taxes, Long-Term Portion Goodwill Intangible Assets, Net Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Current Portion of Long-Term Debt $ $ Short-Term Borrowings - 7 Accounts Payable Employee Compensation and Benefits Income Taxes Payable Other Current Liabilities Total Current Liabilities Long-Term Liabilities: Long-Term Debt Employee-Related Benefits Deferred Income Taxes, Long-Term Portion Other Liabilities Total Long-Term Liabilities Total Liabilities Commitments and Contingencies (Note 12) Shareholders' Equity: Preferred Stock, $0.02 par value; 1,000,000 shares authorized; no shares issued or outstanding - - Common Stock, $0.375 par value; 60,000,000 shares authorized; 18,945,500 and 18,750,828 shares issued and outstanding, respectively Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Loss ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 4 TENNANT COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September 30 OPERATING ACTIVITIES Net Earnings (Loss) $ $ ) Adjustments to Net Earnings (Loss) to Arrive at Operating Cash Flow: Depreciation Amortization Deferred Tax (Benefit) Expense ) Goodwill Impairment Charge - Stock-Based Compensation Expense ESOP Expense - Tax Benefit on ESOP - 6 Allowance for Doubtful Accounts and Returns Other, Net (3 ) Changes in Operating Assets and Liabilities, Excluding the Impact of Acquisitions: Accounts Receivable Inventories ) Accounts Payable Employee Compensation and Benefits 96 Other Current Liabilities ) Income Taxes Payable/Prepaid ) Other Assets and Liabilities ) ) Net Cash Provided by Operating Activities INVESTING ACTIVITIES Purchases of Property, Plant and Equipment ) ) Proceeds from Disposals of Property, Plant and Equipment Acquisition of Businesses, Net of Cash Acquired ) ) Net Cash Used for Investing Activities ) ) FINANCING ACTIVITIES Change in Short-Term Borrowings, Net (7 ) Payment of Long-Term Debt ) ) Purchases of Common Stock ) - Proceeds from Issuance of Common Stock Tax Benefit on Stock Plans 11 Dividends Paid ) ) Net Cash Used for Financing Activities ) ) Effect of Exchange Rate Changes on Cash and Cash Equivalents ) 1 Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Cash Paid (Received) During the Period for: Income Taxes $ $ ) Interest $ $ Supplemental Non-cash Investing and Financing Activities: Capital Expenditures Funded Through Capital Leases $ $ Collateralized Borrowings Incurred for Operating Lease Equipment $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 5 TENNANT COMPANY NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except shares and per share data) 1. Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with the Securities and Exchange Commission (“SEC”) requirements for interim reporting, which allows certain footnotes and other financial information normally required by accounting principles generally accepted in the United States of America to be condensed or omitted. In our opinion, the Condensed Consolidated Financial Statements contain all adjustments (consisting of only normal recurring adjustments) necessary for the fair presentation of our financial position and results of operations. These statements should be read in conjunction with the Consolidated Financial Statements and Notes included in our Annual Report on Form 10-K for the year ended December 31, 2009. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. 2. Newly Adopted Accounting Pronouncements Fair Value Measurements and Disclosures In January 2010, the Financial Accounting Standards Board (“FASB”) updated the disclosure requirements for fair value measurements. The updated guidance requires companies to disclose separately the investments that transfer in and out of Levels 1 and 2 and the reasons for those transfers. Additionally, in the reconciliation for fair value measurements using significant unobservable inputs (Level 3), companies should present separately information about purchases, sales, issuances and settlements. We adopted the updated guidance on January 1, 2010, except for the disclosures about purchases, sales, issuances and settlements in the Level 3 reconciliation, which are effective for fiscal years beginning after December 15, 2010. We will adopt the remaining guidance on January 1, 2011. The adoption of the required guidance did not have an impact on our financial position or results of operations. We do not expect that the adoption of the remaining guidance will have an impact on our financial position or results of operations. 3. Management Actions 2008 Actions –During the fourth quarter of 2008, we announced a workforce reduction program to reduce our worldwide employee base by approximately 8%, or about 240 people. A pretax charge of $14,551, including other associated costs of $290, was recognized in the fourth quarter of 2008 as a result of this program. The workforce reduction was accomplished primarily through the elimination of salaried positions across the organization. The pretax charge consisted primarily of severance and outplacement services and was included within Selling and Administrative Expense in the 2008 Consolidated Statement of Earnings. A reconciliation of the beginning and ending liability balances is as follows: Severance, Early Retirement and Related Costs 2008 workforce reduction action $ Cash payments ) Foreign currency adjustments 5 Balance as of December 31, 2008 Cash payments ) Foreign currency adjustments ) Adjustment of accrual ) Balance as of December 31, 2009 Cash payments ) Foreign currency adjustments ) Adjustment of accrual ) Balance as of September 30, 2010 $ The 2009 adjustment of accrual was primarily the result of an adjustment during the first quarter of 2009 due to lower than anticipated severance costs in Europe both on an employee settlement basis and also the opportunity to eliminate open positions due to employee turnover thereby avoiding some severance payments. 6 TENNANT COMPANY NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except shares and per share data) 4. Acquisitions On February 27, 2009, we acquired certain assets of Applied Cleansing Solutions Pty Ltd ("Applied Cleansing"), a long-term importer and distributor for Green Machines™ products in Australia and New Zealand, in a business combination for an initial purchase price of $379 in cash. This acquisition provides us with the opportunity to accelerate our growth in the city cleaning business within the Asia Pacific region. The purchase agreement also provided for additional contingent consideration to be paid for each of the four quarters following the acquisition date if certain future revenue targets were met. We have paid all four quarterly payments following the acquisition date and there was no material difference between our original estimate recorded for contingent consideration of approximately $208 and the amounts paid. The components of the purchase price of the business combination described above have been allocated as follows: Current Assets $ Identified Intangible Assets Total Assets Acquired Current Liabilities Total Liabilities Assumed Net Assets Acquired $ 5. Inventories Inventories are valued at the lower of cost or market. Inventories at September 30, 2010 and December31,2009 consisted of the following: September 30, December 31, Inventories carried at LIFO: Finished goods $ $ Raw materials, production parts and work-in-process LIFO reserve ) ) Total LIFO inventories Inventories carried at FIFO: Finished goods Raw materials, production parts and work-in-process Total FIFO inventories Total inventories $ $ The LIFO reserve approximates the difference between LIFO carrying cost and FIFO. 6. Goodwill and Intangible Assets The changes in the carrying value of Goodwill for the nine months ended September 30, 2010 are as follows: Accumulated Impairment Goodwill Losses Total Balance as of December 31, 2009 $ $ ) $ Adjustments ) - ) Foreign currency fluctuations ) Balance as of September 30, 2010 $ $ ) $ 7 TENNANT COMPANY NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except shares and per share data) The balances of acquired Intangible Assets, excluding Goodwill, are as follows: Customer Lists and Trade Service Contracts Name Technology Total Balance as of September 30, 2010: Original cost $ Accumulated amortization ) Carrying value $ Weighted-average original life (in years) 14 14 11 Balance as of December 31, 2009: Original cost $ Accumulated amortization ) Carrying value $ Weighted-average original life (in years) 14 14 11 The net adjustment to Goodwill during the first nine months of 2010 was a result of recording a portion of the Shanghai ShenTan Mechanical and Electrical Equipment Co. Ltd. earn-out, offset by the finalization of the valuation of the customer listacquired with theApplied Cleansing acquisition. TheAppliedCleansing customer list has a useful life of 8 years. Amortization expense on Intangible Assets for the three and nine months ended September 30, 2010 was $793 and $2,356, respectively. Amortization expense on Intangible Assets for the three and nine months ended September 30, 2009 was $825 and $2,283, respectively. Estimated aggregate amortization expense based on the current carrying value of amortizable Intangible Assets for each of the five succeeding years is as follows: Remaining 2010 $ Thereafter Total $ 7. Debt Debt outstanding is summarized as follows: September 30, December 31, Short-Term Borrowings: Bank borrowings $
